EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Legleiter on 1/7/2022.
The application has been amended as follows: 
Claim 1, line 4, replace “patient;” with -- patient, wherein one or more of the plurality of blocks has a vertically-oriented hole formed through a thickness thereof, the hole being configured to receive a retention tube, and the retention tube being configured to receive a first end of a support rod of a holder assembly inserted therein;--
Claim 3, line 1, replace, “claim 2” with --claim 1--.
Claim 14, line 5, replace, “bag;” with --bag, the emergency respiratory support system comprising a plurality of blocks arranged on opposite sides of a head of the patient, wherein one or more of the plurality of blocks has a vertically-oriented hole formed through a thickness thereof, the hole being configured to receive a retention tube, and the retention tube being configured to receive a first end of a support rod of the holder assembly inserted therein;--
Claim 21, line 8, replace “the holder assembly” with --a holder assembly--.
Claim 21, line 13, replace “a holder assembly” with --the holder assembly--.
Claim 22, line 8, replace “the holder assembly” with --a holder assembly--.
Claim 22, line 15, replace “a holder assembly” with --the holder assembly--.
Claim 23, line 8, replace “the holder assembly inserted therein;” with --a holder assembly inserted therein, the holder assembly configured for attachment to the base and to secure an assisted respiration device relative to the patient;--.
Claim 23, line 9, replace “an assisted respiration device” with --the assisted respiration device--.
Claim 2 has been cancelled.

Election/Restrictions
Claims 1 and 3-23 are allowable. The restriction requirement between Species I and II and Subspecies a and b, as set forth in the Office action mailed on 7/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/30/2021 is fully withdrawn.  Claims 10 and 22, directed to subspecies b, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Harris (5,711,295) discloses an emergency respiratory support system comprising: a base (16) (backboard/bed), a plurality of blocks (80) (cervical immobilization device) arranged on opposite sides of a head of the patient (col 4, ln 46-52), an assisted respiration device (10) (bag, valve, mask apparatus (BVM) comprising a valve configured to provide ventilation and/or respiratory support to the patient (col 5, ln 9-13), a holder assembly (holder assembly includes vertical column (20) and upper (36) and lower (56) lower horizontal hand configured to hold air bag (11)) (col 4, ln 53-col 5, ln 8), and Kittrell (4,297,999) teaches an emergency respiratory support system including a first strap (32) configured to be attached to a first side of a support (26), and a second strap (34) configured to be attached to a second side of the support (26) (fig 1, col 2, ln 67-col 3, ln 3).  However, neither Harris, Kittrell, or the other prior art of record disclose one or more of the plurality of blocks has a vertically-oriented hole formed through a thickness thereof, the hole being configured to receive a retention tube, and the retention tube being configured to receive a first end of a support rod of a holder assembly inserted therein.  Therefore, claims 1 and 3-23 have been found to be allowable, since any conclusion of obvious would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shimm (2012/0013400) and Farnum (2011/0036355) disclose positioning devices for respiratory support systems, Bierman et al (7,628,154) and Frank (7,124,757) disclose positioning devices for a respiratory mask and/or an endotracheal tube, and Keifer et al (2003/0131854), McReynolds et al (5,207,716), and Laurin et al (5,154,186) disclose devices to immpbilize a patient’s head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785